Citation Nr: 0100489	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-13 813	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952.  The veteran also had a subsequent period of unverified 
service in a reserve component.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision by the RO which denied service 
connection for bilateral hearing loss and denied service 
connection for a psychiatric disorder.  The RO also denied 
the veteran's application to reopen the claim of service 
connection for a back disorder.

In November 1996, the Board denied service connection for 
bilateral hearing loss and for a psychiatric disorder.  The 
November 1996 Board decision is final.  Thus, new and 
material evidence is needed to reopen the claims.  38 
U.S.C.A. § 5108, 7104.  In April 1999, the RO denied the 
claims for service connection for bilateral hearing loss and 
for a psychiatric disorder on a de novo basis.  Irrespective 
of the RO's action in April 1999, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection for bilateral 
hearing loss and for a psychiatric disorder.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.



FINDINGS OF FACT

1.  In November 1996, the Board denied an application to 
reopen a claim of service connection for a back disability 
and also denied claims of service connection for bilateral 
hearing loss and a psychiatric disorder.

2.  Additional evidence submitted since the November 1996 
Board decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final November 1996 Board decision, and thus his claims 
for service connection for a back disorder, bilateral hearing 
loss and a psychiatric disorder are not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a back disability and 
bilateral hearing loss which were incurred in service.  He 
claims he has a psychiatric disorder secondary to his back 
disorder.  The Board denied an application to reopen the 
claim of service connection for a back disorder in November 
1996.  At that time, the Board also denied claims of service 
connection for bilateral hearing loss and for a psychiatric 
disorder.  As to the veteran's application to reopen a claim 
of service connection for a back disability, the Board denied 
the veteran's claim because the evidence did not show that it 
was related to military service or that arthritis of the back 
manifested itself to a compensable degree within one year of 
the veteran's separation from military service.  As to the 
claim of service connection for bilateral hearing loss, the 
Board denied the veteran's claim because the evidence did not 
show it was related to military service and the evidence did 
not show that he developed sensorineural hearing loss within 
one year following the veteran's discharge from service.  
With respect to the claim of service connection for a 
psychiatric disorder, the Board denied the claim because 
there was no evidence of a psychiatric disorder in service.  
His claim of service connection for a psychiatric disorder on 
a secondary basis was denied, as the veteran did not have any 
service-connected disabilities.

As a result of the previous denials, the veteran's current 
claims of service connection may now be considered only if 
new and material evidence has been submitted since the time 
of the last final decision which is the November 1996 Board 
decision.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§  3.156, 20.1100 (2000); Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).

Evidence available in November 1996, when the Board denied 
the claims, included service medical records and morning 
reports.  These records, which included morning reports from 
November 1949, as well as a September 1952 separation 
examination, were negative for complaints, diagnoses, or 
treatment for a back disability, bilateral hearing loss, or a 
psychiatric disorder.  (Specifically, while November 1949 
morning reports show the veteran, on two occasions, reported 
for sick call, the nature of his illness was not recorded.  
Moreover, the September 1952 separation examination noted 
that the veteran's spine and psychiatric examination were 
normal and hearing was 15/15 on whispered, as well as spoken, 
voice testing.) 

The record at the time of the November 1996 Board decision 
also contained a March 1956 reserve component enlistment 
examination, private treatment records and employment health 
records, dated from December 1952 to May 1991, VA treatment 
records, dated from June 1991 to October 1993, a March 1994 
decision from the Social Security Administration (SSA), 
testimony from May 1992 and June 1996 personal hearings, and 
the veteran's, his mother's, and his wife's written 
statements to the RO. 

As to the veteran's back disability, medical records show 
that the veteran sought treatment for back pain as early as 
1955.  See chronological record of medical care dated in 
November 1955.  Thereafter, the record shows his periodic 
complaints and/or treatment for back pain.  See chronological 
record of medical care dated in December 1956 and January 
1957; February 1980 treatment records from Oak Hill Hospital; 
May 1991 letter from a nurse of a Dr. Bernard Collins; 
February 1961 letter from B.F. Puckett, M.D.; and VA 
treatment record dated in August 1991.  The veteran's back 
disability was variously diagnosed as possible back strain 
(see chronological record of medical care dated in November 
1955 and December 1956) and, beginning in 1980, arthritis 
(see February 1980 treatment records from Oak Hill Hospital; 
VA treatment records dated in August 1991).  Likewise, the 
March 1994 SSA decision reported that the veteran had 
arthritis of the entire spine.

As to the veteran's bilateral hearing loss, the medical 
records show he was first diagnosed as having sensorineural 
hearing loss in November 1982, many years after his discharge 
from service.  Subsequent medical reports in the 1990's 
continue to show a diagnosis of sensorineural hearing loss.

With respect to the veteran's psychiatric disorder, medical 
records, beginning in September 1982, show the veteran's 
complaints and/or treatment for psychiatric disorders 
variously diagnosed as anxiety, depression, and/or dysthymia.  
See private treatment records from Appalachian Regional 
Hospitals dated in September 1982; N. Patel, M.D., dated from 
September 1982 to November 1982; M. Khalid Hasan, dated in 
September and October 1982; records from the veteran's 
employment dated in October 1982; chronological record of 
medical care dated in December 1956.

Pertaining to the origins or etiology of the veteran's back 
disability, in February 1961, Dr. Puckett reported that the 
veteran came to him complaining of "recurrent back troubles 
which dates back to his time of service in the army."  
Similarly, the veteran's wife and his mother, in March and 
April 1961 statements, reported, in substance, that the 
veteran injured his back while in military service and had 
had trouble with it since that time.  As to the veteran's 
hearing loss, a November 1992 VA treatment record included 
the veteran's claim that he had a history of exposure to 90-
mm shellfire while in the National Guard.  And, as to the 
veteran's psychiatric disorder, the December 1956 
chronological record of medical care reported that the 
veteran had dysthymia because of his back. 

(Interestingly, the veteran's March 1956 reserve component 
enlistment examination was negative for complaints, 
diagnoses, or treatment for any of the claimed disabilities.)

At the veteran's May 1992 and June 1996 personal hearings, he 
testified that he injured his back while unloading an 
airplane at Keesler Air Force Base, was treated with heat, 
and that he first sought treatment for back problems after 
service in February 1953.  He also testified that he had re-
injured his back in the early 1950's, that he now had 
arthritis of the back, and that he was retired from the 
postal service, in part, because of his back. 

Evidence received since the November 1996 Board denial 
consists of a September 1998 letter from Ahmed D. Faheem, 
M.D., the veteran's testimony at a March 2000 video hearing, 
and written statements from the veteran.

In a September 1998 letter Dr. Faheem (the veteran's 
psychiatrist) stated he treated the veteran for a major 
affective illness (depression), and for a recurrent and 
generalized anxiety disorder.  Dr. Faheem stated that:

[t]he [veteran] developed deafness in the 
right ear while he was in the Air Force.  
He also injured his back while he was in 
the [s]ervice . . . 

The [veteran] has had significant 
problems ever since he came out of the 
[s]ervice and has had episodes of 
recurrent depression and anxiety.  [The 
veteran] has continued to have major 
problems with his back, which has 
resulted in him having chronic pain and 
inability to do the type of things that 
he could in the past . . . [The veteran] 
has continued to have major problems with 
his back, his leg, and his hearing 
impairment which have directly 
contributed to his psychiatric 
difficulties including depression and 
anxiety.

Based upon my contact with [the veteran] 
his course of treatment at [VA], I have 
come to the conclusion that his 
depression and anxiety are related to his 
[s]ervice connected disability of his 
back and his ears with decreased-hearing 
. . .  

At the March 2000 video hearings, the veteran read, in part, 
the contents of the above September 1998 letter from Dr. 
Faheem and opined that it was new and material evidence as to 
all of the issues on appeals.

The veteran's wife testified that she met the veteran 
immediately after his separation from military service and, 
at that time, he complained of both chronic back pain and 
hearing loss.  Moreover, she reported that, at that time, she 
could see that he had problems with his back and hearing.  
Next, she reported that the veteran, because of his need for 
a job, did not report his back problems to his employer.  
However, because that job entailed shoveling metals into a 
furnace, his back problem became worse shortly after taking 
the job.  She stated that because of their continued need for 
money, the veteran neither complained of the problem nor 
sought medical attention.  She reported that she did not know 
the veteran at that time he injured his back.  In addition, 
she testified that in 1961 the veteran's mother (know 
deceased) and a Dr. Puckett, as well as herself, wrote VA and 
verified that the veteran had a current back problem and that 
it was due to his military service.  Lastly, she testified 
that all of her and the veteran's attempts to obtain 
statements from men who had served with the veteran had met 
with failure.

In 1999, the veteran submitted statements reasserting the 
contentions made during his March 2000 Board Video-Conference 
hearing.  In these statements, the veteran claimed he had a 
back disorder and hearing loss which were incurred in 
service.  He also stated that he had submitted new and 
material evidence to reopen his claims of service connection.

The Board finds that the September 1998 statement from Dr. 
Faheem is not new or material evidence.  The statement is not 
new but is cumulative of evidence previously of record in 
that it is of the same substance as a February 1961 letter 
from B. Puckett, M.D (which was previously of record at the 
time of the final 1996 Board decision).  In addition, the 
evidence is not material.  It is clear that the September 
1998 statement from Dr. Faheem is simply a mere recitation of 
the lay history reported by the veteran.  The actual evidence 
from service shows no back injury or hearing loss.  Dr. 
Faheem's statement is based on an inaccurate factual premise, 
and a medical opinion based on an inaccurate factual premise 
has no probative value.  Lee v. Brown, 10 Vet.App. 336 
(1997); Reonal v. Brown, 5 Vet.App. 458 (1993).  A mere 
recitation of a veteran's lay history cannot constitute 
material evidence to reopen the veteran's claims of service 
connection.  LeShore v. Brown, 8 Vet.App. 406 (1995).  
Moreover, since service connection is not in effect for a 
back disorder and hearing loss, it is not material that Dr. 
Faheem relates the veteran's current psychiatric disorders to 
such physical impairment.

The Board finds that the additional statements submitted in 
1999 and the hearing testimony presented in March 2000 is not 
new or material evidence to reopen his claims of service 
connection.  The veteran's additional written statements and 
2000 hearing testimony are reiterations of his previously 
considered assertions, and as such are not new evidence.  
Reid v. Derwinski, 2 Vet.App. 312 (1992).  Moreover, his 
assertions that he has a back disorder and hearing loss which 
had its onset in service and that he has a psychiatric 
disorder due to the hearing loss and back disorder, are not 
material evidence to reopen the claims of service connection 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claims 
for service connection for a back disorder, hearing loss or 
for a psychiatric disorder.  Thus, the November 1996 Board 
decision remains final.

Lastly, the Board notes that the RO applied the 
"materiality" test adopted by the Court in the case of 
Colvin, supra, in adjudicating the veteran's applications to 
reopen.  See April 1999 RO decision and June 1999 statement 
of the case.  However, the Court in Vargas-Gonzalez v. West, 
12 Vet. App. 63 (1998), stated as follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . Where, as in this 
case, the Board has determined that newly 
presented evidence is cumulative of 
previously considered evidence and thus 
is not "new" for purposes of reopening a 
claim, that should end the Board's 
analysis of whether the evidence is "new 
and material".  See Smith (Russell) v. 
West, __ Vet. App. __, __, No. 95-638, 
slip op. at 5 (April 7, 1999). 

Therefore, because the Board has found that the veteran has 
failed to submit new evidence to reopen his claims of service 
connection, a remand is not required to avoid prejudice to 
the veteran.  38 C.F.R. § 19.29 (2000); Vargas-Gonzalez, 
supra; Bernard v. Brown, 4 Vet. App. 384, 393 (1993);


ORDER

The appeals are denied.




		
	K. OSBORNE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

